DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drogue that is a chute, a streamer, or a solid-body object in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 164a and 168a in Fig. 1B; 190 in Fig. 4; 580 in Fig. 19B; 1172 in Figs. 27A and 27C; 1665 in Fig. 34B; 1676 in Fig. 34C. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 14 is not black and white line drawings and appear to be grayscale versions of colored CAD drawings. 37 CFR 1.84 (a) states: 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
				*****
(b) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
In the present case, the aforementioned figures can easily be replaced with black and white line drawings to better illustrate the subject matter such that all the details are easily reproducible in the printed patent. As such, the grayscale drawings are not accepted. Applicant may replace the drawings as requested or file the petition for colored drawings outlined below. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 1 of the Abstract, the phrase “Features for in-flight recovery…” should be replaced with “In-flight recovery…” as the phrase “Features for” is a phrase which can be implied.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
At least paragraphs [0089], [0090], and [0092] recite reference character 366a describing a plurality of individual weights shown in Fig. 15. In these paragraphs, the weights are recited to be “discreet weights.” It appears as though these recitations should be amended to recite “discrete weights.”  
Appropriate correction is required.
Claim Objections
At least claims(s) 1, and 16 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a catch system configured to attach with the target aircraft and to transition from a first configuration to a second configuration, wherein in the first configuration, the catch system is configured to vertically receive a part of the towline located forward of the fitting, and in the second configuration, the catch system is configured to prevent vertical separation of the towline from the catch system as the catch system and the towline move horizontally relative to each other; wherein the catch system is further configured to engage with the fitting after sufficient relative horizontal movement between the catch system and the towline. - the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) - MPEP 2181 §I.A. The placeholder is preceded by a non-structural modifier “catch,” and is followed by the linking phrase “configured to” and the functions of attaching to the target aircraft, transitioning between first and second configurations, and engaging with the fitting. The remainder of the claim fails to recite any structure(s) capable of performing the functions of attaching to the target aircraft, transitioning between the configurations, and engaging with the fitting. A review of the disclosure shows that the “catch system configured to attach… and to transition” comprises: first and second pivotable catch arms coupled to the target aircraft and capable of rotating to vertically receive a towline therebetween and guide the towline to a latch system; and a latch on the target aircraft between the catch arms and having a channel for securing the fitting of the towline therein (Figs. 20A-35B). 
Claim 8:
	a catch system on the target aircraft - the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) - MPEP 2181 §I.A. The placeholder is preceded by a non-structural modifier “catch” and the claim does not recite any structure(s) of the catch system or for performing the action of “catching.” A review of the disclosure shows that the “catch system” comprises: first and second pivotable catch arms coupled to the target aircraft and capable of rotating to vertically receive a towline therebetween and guide the towline to a latch system; and a latch on the target aircraft between the catch arms and having a channel for securing the fitting of the towline therein (Figs. 20A-35B). 
Claim 10:
	an imaging system on the target aircraft and/or host aircraft - the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) - MPEP 2181 §I.A. The placeholder is preceded by a non-structural modifier “imaging” and the claim does not recite any structure(s) of the imaging system or for performing the action of “imaging.” A review of the disclosure shows that the “imaging system” comprises: LIDAR, optical cameras, etc. - paragraph [0078]
Claim 16:
a catch system configured to attach with the target aircraft and to engage the fitting during forward flight - the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) - MPEP 2181 §I.A. The placeholder is preceded by a non-structural modifier “catch,” and is followed by the linking phrase “configured to” and the function of attaching to the target aircraft and engaging the fitting during forward flight. The remainder of the claim fails to recite any structure(s) capable of performing the functions of attaching and transitioning between the configurations. A review of the disclosure shows that the “catch system configured to attach… and to engage” comprises: first and second pivotable catch arms coupled to the target aircraft and capable of rotating to vertically receive a towline therebetween and guide the towline to a latch system; and a latch on the target aircraft between the catch arms and having a channel for securing the fitting of the towline therein (Figs. 20A-35B).
Claim 21:
the catch system [of claim 16] further configured to transition from a first configuration to a second configuration, wherein in the first configuration the catch system is configured to vertically receive a part of the towline located forward of the fitting, and in the second configuration the catch system is configured to prevent vertical separation of the towline from the catch system as the catch system and the towline move horizontally relative to each other - the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) - MPEP 2181 §I.A. The placeholder is preceded by a non-structural modifier “catch,” and is followed by the linking phrase “configured to” and the function of transitioning between first and second configurations. The remainder of the claim fails to recite any structure(s) capable of performing the function of transitioning between the configurations. A review of the disclosure shows that the “catch system configured to attach… and to transition” comprises: first and second pivotable catch arms coupled to the target aircraft and capable of rotating to vertically receive a towline therebetween and guide the towline to a latch system; and a latch on the target aircraft between the catch arms and having a channel for securing the fitting of the towline therein (Figs. 20A-35B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a towline comprising an aft section, a weighted section, and a forward section, a fitting attached to the aft section and the forward section is separated from the aft section by the weighted section.” As presently indented and punctuated, it is unclear if the towline comprises the fitting and whether the fitting is attached to only the aft section or is attached to the aft section and the forward section, wherein the fitting is separated from the aft section by the weight section. It appears as though the limitation should be rephrased as follows:
“a towline comprising an aft section, a weighted section, and a forward section; and further comprising a fitting attached to the aft section; wherein the forward section is separated from the aft section by the weighted section” to be commensurate with the disclosure and the phrasing in claim 16. 
The term “sufficient” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the relative horizontal movement between the catch system and the towline in the step of engaging a fitting attached to the towline with the catch system in claim 8 is therefore rendered indefinite. 
Claims 2-7 and 9-15 draw dependency from independent claims 1 and 8, respectively, and incorporate the indefiniteness of the respective parent claim. Each of claims 2-7 and 9-15 is therefore rejected for at least the same rationale outlined above with respect to claims 1 and 8, respectively, for failure to overcome the same. 
Claim 11 recites that the method further comprises “changing a configuration of the target aircraft to a tow configuration.” From a review of the disclosure, a “tow configuration” is only recited once in paragraph [0009] wherein the claim is recited verbatim. It is unclear what is meant by “tow configuration” since this configuration is not clearly defined. It is therefore interpreted that a “tow configuration” given its broadest reasonable interpretation (BRI) means that the target aircraft transitions from free flight to being captured on the tow line such that it is towed by the host aircraft via said tow line. 
In claim 20, the claim limitation “a plurality of weighted objects configured to allow the towline to be severed along the weighted section” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The term “object” does not convey any particular structure(s) and is therefore interpreted to be a generic placeholder. The placeholder is preceded by the non-structural modifier of “weighted” and is followed by the linking phrase “configured to” and the function of allowing the towline to be severed. A review of the disclosure shows Figure 15 with weighted section 366 comprising a plurality of discrete weights 366a located within a sleeve 365a, wherein the weighted section further comprises a decoupling mechanism 390. It is disclosed that the decoupling mechanism may be a blade which slices through the sleeve between adjacent discrete weights in order to sever the tether along the weighted section. It is presently unclear how and if the plurality of weighted objects by themselves provide the ability to separate the tether along the weighted section or if the configuration of allowing requires the decoupling mechanism to be one of the “weighted objects.” Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, 15-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2010/0276537 to Kutzmann et al.
Re: Claim 1. As best understood due to indefiniteness, Kutzmann et al. teach a system for in-flight recovery (Fig. 1; 10, system) of a target aircraft (Fig. 1; 12) by a host aircraft (Fig. 1; 14, airborne mother ship) during forward flight (Abstract; Figs. 1-6A), the system comprising:
a reel (22) configured to attach with the host aircraft (Fig. 4; 22 is coupled to cargo hold 34 of mother ship 14);
a towline (16, flexible tether) comprising an aft section (18, distal end), a weighted section (the entire cable has weight such that the tether portions between the proximal and distal ends are interpreted to be “weighted”), and a forward section (24, proximal portion), a fitting (42, shuttle which selectively engages aircraft 12 to control movement of aircraft along the tether - [0045]; the shuttle is coupled to the tether and moveable along the entire length such that it is necessarily attached to the aft section at least through the weighted section and/or temporally when extended to the distal end) attached to the aft section and the forward section is separated from the aft section by the weighted section (sections 18 and 24 of tether are arbitrarily separated by the intermediate “weighted” section), wherein the reel is configured to pay out the towline from the reel to extend the fitting away from the host aircraft during forward flight (the reel selectively lets out/deploys  the tether [0027] and the fitting then travels along the length of the tether once extended [0045]);
a catch system (Figures 2 and 3; 26, capture mechanism) configured to attach with the target aircraft and to transition from a first configuration to a second configuration, wherein in the first configuration, the catch system is configured to vertically receive a part of the towline (Figure 3 illustrates towline 16 captured by arms 27 which are attached to the target aircraft 12 fuselage 31 and pivotable thereabout) located forward of the fitting (the capture mechanism is capable of coupling to the tether at any point thereabout, however, while it is not expressly disclosed that the attachment occurs before the fitting, the claimed system does not positively recite the host and target aircrafts in combination with the elements such that the limitation is met by this capability), and in the second configuration, the catch system is configured to prevent vertical separation of the towline from the catch system (Figure 3 illustrates a latch 37 for locking the tether to the target aircraft via the catch system. After locking, the tether is incapable of vertical separation from the catch system) as the catch system and the towline move horizontally relative to each other (as the fitting moves the target aircraft with respect to the towline, the catch system would prevent the separation as the catch system and towline move horizontally with respect to one another);
wherein the catch system is further configured to engage with the fitting after sufficient relative horizontal movement between the catch system and the towline ([0045] - fitting 42 couples to target aircraft which is attached to the flexible tether via the catch system; [0048]-[0049] - after attaching to the tether via the catch system, the fitting engages with the aircraft to move the target aircraft via the catch system along the tether to the host aircraft), and wherein the reel is further configured to retract the towline with the catch system engaging the fitting to direct the target aircraft towards the host aircraft ([0027] - reel takes up flexible tether into host aircraft).
Re: Claim 2. As best understood due to indefiniteness, Kutzmann et al. teach the system of claim 1, wherein the aft section of the towline includes a drogue (Fig. 1; 20, drag device), and wherein the weighted section of the towline and the drogue are configured to cause the aft section of the towline to extend rearward from the weighted section at an angle of less than 180° (degrees) relative to the forward section (Fig. 1 depicts the tether as having a curvature from the towing aircraft to the drogue)
Re: Claim 3. As best understood due to indefiniteness, Kutzmann et al. teach the system of claim 1, wherein the aft section of the towline includes a drogue (Fig. 1; 20, drag device) configured to increase drag on the aft section of the towline to thereby cause the aft section to be oriented in a substantially horizontal orientation (Fig. 1).
Re: Claim 5. As best understood due to indefiniteness, Kutzmann et al. teach the system of claim 3, wherein the fitting is located along the towline forward of the drogue (See Fig. 1 wherein 42 is forward of 20).
Re: Claim 6. As best understood due to indefiniteness, Kutzmann et al. teach the system of claim 1, wherein the catch system comprises one or more arms configured to deploy, to guide the towline, and to stow (Fig. 2; arms 27 stow against fuselage 31 as indicated by dorsal surface 29; [0028])
Re: Claim 7. As best understood due to indefiniteness, Kutzmann et al. teach the system of claim 1, wherein the catch system comprises a latch (Fig. 3; 37, latch) configured to engage with the fitting (as outlined above, the fitting engages with the aircraft while the latch is engaged with the tether in order to move the target aircraft to the host aircraft). 
Re: Claim 8. As best understood due to indefiniteness, Kutzmann et al. teach a method for in-flight recovery of a target aircraft by a host aircraft during forward flight (Fig. 6), the method comprising:
deploying a towline away from the host aircraft (S600);
vertically receiving the towline with a catch system on the target aircraft (S602 in view of Fig. 3);
causing relative horizontal movement between the catch system and the towline (S606);
engaging a fitting (42) attached to the towline with the catch system after sufficient relative horizontal movement between the catch system and the towline (as outlined above, after attaching to the towline via the catch system, the fitting is engaged with the aircraft and therefore the catch system to move the target aircraft along the towline); and
retracting the towline toward the host aircraft to direct the target aircraft toward the host aircraft ([0027]; [0045]; [0048]-[0049]);
wherein the towline (16) includes a forward section (24) separated from an aft section (18) by a weighted section (the entire cable has weight such that the tether portions between the proximal and distal ends are interpreted to be “weighted”).
Re: Claim 9. As best understood due to indefiniteness, Kutzmann et al. teach the method of claim 8, further comprising orienting the aft section of the towline in a substantially horizontal orientation (See Fig. 1; drag device 20 orients the aft section of the towline substantially horizontal along the flight direction of the host aircraft).
Re: Claim 10. As best understood due to indefiniteness, Kutzmann et al. teach the method of claim 8, further comprising detecting a position of the towline using an imaging system on the target aircraft and/or host aircraft ([0041] - the target aircraft comprises optical sensors for assisting the aircraft in locating and capturing the flexible tether including LIDAR, visual, and infrared sensors).
Re: Claim 11. As best understood due to indefiniteness, Kutzmann et al. teach the method of claim 8, further comprising changing a configuration of the target aircraft to a tow configuration (Fig. 6; S604 states weight of the aircraft transitions from being supported by the wings to being supported by the towline. This is interpreted to meet the BRI outlined above since the target aircraft is attached to and fully supported by the host aircraft in a “tow configuration.”)
Re: Claim 12. As best understood due to indefiniteness, Kutzmann et al. teach the method of claim 8, wherein vertically receiving the towline with the catch system on the target aircraft includes deploying one or more arms of the catch system to receive the towline (See Figs. 2-3 wherein arms 27 are deployed from the body of the target aircraft in a vertical direction to guide the tow line 16 into a latch 47 of the catch system 26).
Re: Claim 15. As best understood due to indefiniteness, Kutzmann et al. teach the method of claim 8, further comprising securing the target aircraft with the host aircraft (See Fig. 4 which comprises cradle 55 for supporting the target aircraft inside the cargo hold 34 of the host aircraft 14 when retracted).
Re: Claim 16. Kutzmann et al. teach a system for in-flight recovery (Fig. 1; 10, system) of a target aircraft (12) by a host aircraft (14) during forward flight, the system comprising:
a reel (22) configured to attach with the host aircraft (Fig. 4; 22 is coupled to cargo hold 34 of mother ship 14);
a towline (16) comprising a forward section (24, proximal portion), an aft section (18, distal end), a weighted section located between the forward section and the aft section (the entire cable has weight such that the tether portions between the proximal and distal ends are interpreted to be “weighted”), and a fitting attached to the aft section (42, shuttle which selectively engages aircraft 12 to control movement of aircraft along the tether - [0045]; the shuttle is coupled to the tether and moveable along the entire length such that it is necessarily attached to the aft section at least through the weighted section and/or temporally when extended to the distal end), wherein the reel is configured to pay out the towline away from the host aircraft during forward flight such that the aft section extends substantially horizontally from the weighted section (the reel selectively lets out/deploys  the tether [0027] and the fitting then travels along the length of the tether once extended [0045]; see Fig. 1); and
a catch system (Figures 2 and 3; 26, capture mechanism) configured to attach with the target aircraft and to engage the fitting during forward flight,
wherein the reel is further configured to retract the towline ([0027] - reel takes up flexible tether into host aircraft) with the catch system engaging the fitting to direct the target aircraft towards the host aircraft ([0045] - fitting 42 couples to target aircraft which is attached to the flexible tether via the catch system; [0048]-[0049] - after attaching to the tether via the catch system, the fitting engages with the aircraft to move the target aircraft via the catch system along the tether to the host aircraft);
wherein the forward section is separated from the aft section by the weighted section (sections 18 and 24 of tether are arbitrarily separated by the intermediate “weighted” section).
Re: Claim 17. Kutzmann et al. teach the system of claim 16, further comprising a drogue (20, drag device) attached with the aft section (Fig. 1), and wherein the weighted section of the towline and the drogue are configured to cause the aft section of the towline to extend rearward from the weighted section at an angle of less than 180° (degrees) relative to the forward section (Fig. 1 depicts the tether as having a curvature from the towing aircraft to the drogue).
Re: Claim 18. Kutzmann et al. teach the system of claim 17, wherein the drogue is one of a chute, a streamer, and a solid-body object (Fig. 1; 20 is a ballute - “balloon parachute” and therefore a “chute”).
Re: Claim 19. Kutzmann et al. teach the system of claim 17, wherein the fitting is located forward of the drogue (See Fig. 1 wherein 42 is forward of 20).
Re: Claim 21. Kutzmann et al. teach the system of claim 16, wherein the catch system is further configured to transition from a first configuration to a second configuration, wherein in the first configuration the catch system is configured to vertically receive a part of the towline (Figure 3 illustrates towline 16 captured by arms 27 which are attached to the target aircraft 12 fuselage 31 and pivotable thereabout) located forward of the fitting (the capture mechanism is capable of coupling to the tether at any point thereabout, however, while it is not expressly disclosed that the attachment occurs before the fitting, the claimed system does not positively recite the host and target aircrafts in combination with the elements such that the limitation is met by this capability), and in the second configuration the catch system is configured to prevent vertical separation of the towline from the catch system (Figure 3 illustrates a latch 37 for locking the tether to the target aircraft via the catch system. After locking, the tether is incapable of vertical separation from the catch system) as the catch system and the towline move horizontally relative to each other (as the fitting moves the target aircraft with respect to the towline, the catch system would prevent the separation as the catch system and towline move horizontally with respect to one another).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647